FILED
                                                                                             COURT OF APPEALS
                                                                                                 DIVISION I

                                                                                            2015 MAR 17 AM 8: 42

                                                                                             STATE'- V'   S      tl

                                                                                             BY




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                DIVISION II


 UNION BANK, N.A.,                                                            No. 45966 -3 -II


                                     Appellant,


          v.




 SCOTT         J.   EDWARDS,    an     individual;    and               UNPUBLISHED OPINION
 JOHN W. BECHTHOLT and MARION A.
 BECHTHOLT, husband and wife,


                                     Respondents.




       LEE, J. —       Union Bank appealed a trial court judgment in favor of Scott Edwards, John


Bechtholt and Marion Bechtholt. The parties now stipulate that that judgment should be vacated


and the case be remanded to the trial court for further proceedings consistent with Washington

Federal   v.   Harvey _    Wn.2d —,     340 P.3d 846 ( 2015).        The parties further stipulate that Union


Bank should be awarded its costs on appeal of $851. 79 and that the issue of Union Bank' s fees on

appeal should       be determined   by the   trial court on remand.
No. 45966 -3 - II



        We accept the parties' stipulation. The trial court judgment is vacated and remanded to the


trial court. Union Bank is awarded its costs on appeal and the issue of Union Bank' s fees on appeal

is remanded to the trial court.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06.040,


it is so ordered.




 We concur:




                          Vie. —rt.
                    FBjorgen, A.C. J.




                                                 2